Citation Nr: 1811539	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 17, 2012, for a grant of entitlement to service connection for diabetes mellitus, type II, (DM) with hypertension.

2.  Entitlement to an effective date prior to April 17, 2012, for a grant of entitlement to service connection for diabetic peripheral neuropathy of the left and right lower extremities.

3.  Entitlement to an effective date prior to April 17, 2012, for a grant of entitlement to service connection for coronary artery disease (CAD).

4.  Entitlement to an effective date prior to April 17, 2012, for a grant special monthly compensation based on housebound criteria.

5.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.  

6.  Entitlement to an initial evaluation in excess of 30 percent for diabetes mellitus type II with hypertension.

7.  Entitlement to an initial evaluation in excess of 30 percent for diabetic peripheral neuropathy of the left and right lower extremities.

8.  Entitlement to special monthly compensation based on aid and attendance.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from July 1965 until July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2012, May 2013, and October 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board decides Issues 1-3 above.  The Board REMANDS Issues 4-9 to the Agency of Original Jurisdiction (AOJ).

VA has rated the Veteran as 100 percent disabled since April 17, 2012.


FINDINGS OF FACT

1. VA denied entitlement to service connection for DM in August 2003.  The Veteran appealed this decision, and VA issued a Statement of the Case in October 2004.  The Veteran did not perfect an appeal of this issue in the VA Form 9 that VA received in November 2004.  

2. VA received the Veteran's application to reopen his claim for DM on April 17, 2012.

3. In May 2013, VA granted service connection for DM and diabetic peripheral neuropathy of the bilateral lower extremities, effective April 17, 2012.

4. VA did not receive a formal or informal claim for entitlement to service connection for CAD prior to April 17, 2012.  

5. The earliest evidence of the Veteran's CAD dates from January 1, 2006.  


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to April 17, 2012 for the awards of service connection for DM and diabetic peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2017).

2. The criteria for an effective date prior to April 17, 2012 for the award of service connection for CAD are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA assigned an effective date of April 17, 2012 for the service connection grants on appeal.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  

VA has obtained service, VA, and private treatment records, and these records have been associated with the claims file.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file; and neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the effective claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits Analysis - DM and Peripheral Neuropathy

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b).

VA denied entitlement to service connection for DM in August 2003.  The Veteran appealed this decision, and VA issued a Statement of the Case in October 2004.  The Veteran did not perfect an appeal of this issue in the VA Form 9 that VA received in November 2004.  

VA received the Veteran's application to reopen his claim for DM on April 17, 2012.

In May 2013, VA granted service connection for DM and diabetic peripheral neuropathy of the bilateral lower extremities, effective April 17, 2012.
The Veteran, through his attorney, argues in a letter received in June 2017 that a date earlier than April 17, 2012 is warranted for the grants of service connection.  However, the letter does not provide a legal basis for the argument.  It cites VA's 2003 denial and the Veteran's diagnosis of DM in 2011, but nothing else.

As noted above, the effective date for a claim reopened after final disallowance, as here, is the date of receipt of the claim or the date entitlement arose, whichever is later.  The date VA received the claim - April 17, 2012 - is later than the date entitlement arose - 2011 for the diagnosis of DM.  Therefore, April 17, 2012 is the proper effective date.

Merits Analysis - CAD

Some exceptions to 38 C.F.R. § 3.400 exist.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816(b).

The Board finds that because service connection for CAD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816(b).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, which in this case is August 31, 2010.  In these situations, the effective date of the award will be the later of the date VA received such claim or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

VA added ischemic heart disease (IHD) as a presumptive disability on August 31, 2010.  Pursuant to 38 C.F.R. § 3.309(e), IHD includes CAD.  As such, the issue is whether VA received a claim for CAD between May 3, 1989 and August 31, 2010.

The Nehmer Training Guide (NTG), which VA published in 2011, is instructive here.  Specifically, the NTG cites multiple forms a claim can take for Nehmer purposes. (p. 18-19).  Of particular importance is the following passage:

It is not the case that medical records alone constitute a claim for Nehmer purposes.  However, it is a rule that if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim.  It may help to think about it this way: If a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, would VA have inferred and granted [service connection] for IHD because it then had evidence of the disease?  If so, then we assume for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time.  This is what equates to medical records confirming a diagnosis of a presumptive disease qualifying as a claim for Nehmer purposes.  (p. 19; emphasis in original).

The Veteran, through his attorney, argues through a June 2017 letter that an effective date earlier than April 17, 2012 is warranted for the award of service connection for CAD.  The letter cites a December 2011 VA compensation examination report for a psychiatric claim in which the examiner reported a myocardial infarction due to CAD in 2006.  Notably, the examiner did not identify the specific treatment records upon which he made this finding.  However, VA treatment records as early as 2007 cite an "old myocardial infarction" without specifying the date.

The Veteran did not file a claim for service connection for CAD, either formal or informal, prior to April 17, 2012.  However, he filed a formal claim for service connection for a posttraumatic stress disorder which VA received on April 2, 2003.  This date is critical, as the NTG explains:

[Medical records] do not constitute a claim by themselves, but if [VA has] such medical records at the time [VA receives] a separate [service connection] claim, then the condition shown by the medical records is part of that claim.  Accordingly, for effective-date purposes, they should be considered part of whatever claim was the subject of the rating decision.  (p. 19-20; emphasis in original)

Applying the two NTG excerpts, the Board finds that: 1) the Veteran had his myocardial infarction in 2006, which is the first evidence of CAD, and 2) the Veteran filed his PTSD claim in 2003.  In developing the PTSD claim, which VA subsequently granted in 2012, VA received medical records showing a diagnosis of CAD.  The NTG cites an example which demonstrates why the timing of the receipt of these records is immaterial:

The Veteran filed a claim for service connection for a psychiatric condition in 1990.  In developing the claim, VA receives medical records showing a diagnosis of IHD.  VA denies the claim in 1991.  Under [Nehmer] footnote 1, IHD is deemed part of the 1990 claim, and the effective date may be the later of the date of that claim or date disability arose.  This instruction applies if the IHD records were incorporated into the record after the psychiatric was originally adjudicated; if for example, the claimant appealed that issue and submitted the IHD records in the course of the appeal.  (p. 20).

Given the foregoing, the effective date for the Veteran's grant of CAD is the date VA received the claim or the date entitlement arose, whichever is later.  Applying the NTG to the facts above, VA is deemed to have received the Veteran's CAD claim on April 2, 2003.  As this date is earlier than the date entitlement arose - 2006 for the diagnosis of CAD - 2006 is the effective date.  The Board notes that the precise date in 2006 is unclear from the evidence, so it will assign an effective date of January 1, 2006.  The undersigned has selected this date based on the Veteran's attorney's June 2017 letter, the earliest date available given the evidence, and judicial economy.



ORDER

Entitlement to an effective date prior to April 17, 2012, for a grant of entitlement to service connection for diabetes mellitus, type II, (DM) with hypertension, is denied.

Entitlement to an effective date prior to April 17, 2012, for a grant of entitlement to service connection for diabetic peripheral neuropathy of the left and right lower extremities is denied.

Entitlement to an effective date of January 1, 2006, for a grant of entitlement to service connection for coronary artery disease (CAD) is granted.


REMAND

Remand is warranted for Issues 4 - 9 on the title page.

Given the Board's decision regarding the earlier effective date for the grant of service connection for CAD, VA will need to rate the Veteran's disability for the period from January 1, 2006 to April 17, 2012.  This rating will necessarily impact Issues 4 (entitlement to an effective date prior to April 17, 2012, for a grant special monthly compensation based on housebound criteria), 8 (entitlement to special monthly compensation based on aid and attendance) and 9 (Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities).  These three issues are therefore inextricably intertwined.

For Issue 5 (entitlement to an initial evaluation in excess of 30 percent for PTSD), the Board notes that VA treatment records from 2003-2006 appear to be incomplete.  Remand is warranted to obtain the full set of treatment records from this period before the Board rates this disability.

For Issues 6 (entitlement to an initial evaluation in excess of 30 percent for diabetes mellitus type II with hypertension) and 7 (entitlement to an initial evaluation in excess of 30 percent for diabetic peripheral neuropathy of the left and right lower extremities), the Board notes VA last examined the Veteran for these disabilities in May 2013.  Additionally, the Board notes that VA service connected the Veteran's prostate cancer in 2017.  Given the time that has elapsed since the last VA examination and that treatment for the Veteran's prostate may have impacted his diabetic disabilities, the Board will remand for a new examination before adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's grant of an effective date of January 1, 2006 for the grant of service connection for CAD.  Determine what, if any, impact this has on Issues 4 (entitlement to an effective date prior to April 17, 2012, for a grant special monthly compensation based on housebound criteria), 8 (entitlement to special monthly compensation based on aid and attendance) and 9 (Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities).  

2. Attempt to obtain all of the Veteran's VA treatment records from the Central Alabama Veterans Health Care System, to include the Columbus CBOC, and all associated outpatient clinics, from April 2, 2003 - the date of service connection for PTSD - to July 1, 2006.  Records from July 1, 2006 were obtained during the prior Remand.

3. Schedule the Veteran for a VA compensation examination to assess the current severity of his diabetes mellitus and diabetic peripheral neuropathy of the bilateral lower extremities.  The Veteran's claims file and a copy of this Remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.

4. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5. Readjudicate the claims.  If the claims remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


